           Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 1 of 14



Brian S. King, #4610
Brent Newton, #6950
Nediha Hadzikadunic, #15851
BRIAN S. KING, P.C.
336 South 300 East, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com
brent@briansking.com
nediha@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


SUE K. and ROBERT K., individually and on            COMPLAINT
behalf of G.K. a minor,
                                                     Civil No.
                Plaintiffs,

vs.

UNITED BEHAVIORAL HEALTH, and the
EMC CORPORATION HEALTH PLAN,

               Defendants.


         Plaintiffs Sue K. (“Sue”) and Robert K. (“Robert”), individually and on behalf of G. K.

(“G.”) a minor, through their undersigned counsel, complain and allege against Defendants

United Behavioral Health (“UBH”) and the EMC Corporation Health Plan (“The Plan”) as

follows:

                              PARTIES, JURISDICTION AND VENUE

      1. Sue and Robert are natural persons residing in Boulder County, Colorado. Sue and

         Robert are G.’s parents.




                                                 1
     Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 2 of 14



2. UBH, a subsidiary of United Healthcare Insurance Company, which sometimes operates

   under the brand name Optum, was responsible to provide mental health coverage and

   third party administrative services for Plan participants. UBH required that Plan

   participants also be enrolled in an EMC corporation medical plan for any mental health

   coverage to be valid. Sue and G. met this requirement during the treatment at issue.

3. The Plan is a self-funded employee welfare benefits plan under 29 U.S.C. §1001 et. seq.,

   the Employee Retirement Income Security Act of 1974 (“ERISA”). Sue was a participant

   in the Plan and G. was a beneficiary of the Plan at all relevant times.

4. G. received medical care and treatment at Solacium Sunrise residential treatment center

   (“Sunrise”, a licensed residential treatment facility in Utah, which provides sub-acute

   treatment to adolescent girls with mental health, behavioral, or substance abuse problems.

5. UBH, denied claims for payment of G.’s medical expenses in connection with her

   treatment at Sunrise. This lawsuit is brought to obtain the Court’s order requiring UBH to

   pay G.’s unpaid expenses incurred during treatment.

6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

   §1331.

7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

   ERISA’s nationwide service of process and venue provisions, because UBH directed the

   Plaintiffs to submit the appeal of denied claims through its claim processing center in

   Utah, and the treatment at issue took place in Utah. Finally, in light of the sensitive nature

   of the medical treatment at issue, it is the Plaintiffs’ desire that the case be resolved in the

   State of Utah where it is more likely their privacy will be preserved.




                                              2
     Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 3 of 14



8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

   benefits due and pursuant to 29 U.S.C. §1132(a)(1)(B), for appropriate equitable relief

   under 29 U.S.C. §1132(a)(3) based on the Defendants’ violation of the Mental Health

   Parity and Addiction Equity Act of 2008 ("MHPAEA"), an award of prejudgment

   interest, and an award of attorney fees and costs pursuant to 29 U.S.C. §1132(g).

                                BACKGROUND FACTS

                G.’s Developmental History and Medical Background

9. In the seventh grade, G. began to isolate herself away from her friends. She stopped

   going to after school activities and spent more time by herself in her bedroom, either

   online or playing video games.

10. During this time, Sue discovered that G. had been going to anorexia websites and that she

   had been purging and restricting her food intake. In addition, Sue found out that G. had

   been self-harming by cutting herself. G. attempted to hide her self-harm by wearing

   bracelets and long sleeved shirts; after this discovery, Sue enrolled G. in therapy.

11. G. suffered from severe anxiety and would be consumed by worry over seemingly

   inconsequential things like remembering how to open her locker, or getting to class on

   time. One day in her high school Spanish class, G. was so anxious that she was unable to

   respond to a question posed by the teacher and she ran out of the class crying. During

   another incident, G. was ordering fast food, but was so overcome with anxiety that she

   was unable to relay her order to the restaurant worker.

12. G. told Sue that she was a lesbian. G. joined the gay straight alliance at her school, but

   was unable to establish a relationship with anyone there. In early January of 2016, G.

   attempted suicide by overdosing and slashing her wrists. G. was taken by ambulance to




                                             3
     Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 4 of 14



   the emergency room, and stayed at the hospital for ten days. While she was there she told

   hospital staff that she continued to feel suicidal.

13. Sue searched G.’s room and found razor blades and a suicide note. On January 28, 2016,

   G. was transported to a psychiatric hospital. While the typical length of stay at that

   hospital was only three days, G. stayed there for over a month because of her ongoing

   risk of suicide, and her extremely elevated levels of depression and anxiety. G. told her

   psychiatrist that she wanted to jump off a bridge after she was released, and confessed

   that she had a large cache of pills stashed in her room.

14. Hospital staff and an educational consultant recommended that G. be transferred to a

   facility called Northwest Passage after her release from the psychiatric hospital. G. had to

   be taken there by secure transport due to her ongoing active risk of suicide. G. stayed at

   Northwest Passage for 30 days and was given a thorough neuropsychological assessment

   which recommended that she be placed in a residential treatment center.

                                              Sunrise

15. After G. completed her acute hospitalization, and on the advice of the medical

   professionals that treated G., she began her subacute treatment at Sunrise on April 7,

   2016.

16. In an Explanation of Benefits statement dated July 19, 2016, UBH denied payment for

   G.’s treatment at Sunrise “due to No Authorization.” Sue contacted an Optum employee

   named Gloria through a representative and was told that once claims were denied for a

   lack of authorization, Sue should submit a copy of G.’s medical records and request a

   retrospective review. Sue did so on October 13, 2016.




                                              4
     Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 5 of 14



17. On October 28, 2016, UBH processed Sue’s retrospective review request as if it had been

   a level one member appeal. The reviewer gave the following justification for maintaining

   the denial:

           …Your child was admitted for treatment of depression and anxiety. After
           reviewing the medical records, your child had made good progress and no longer
           needed the type of care provided in this setting. While your child continued to
           face challenges as she worked on his [sic] issues, your child had progressed to the
           point that she was not in immediate danger of hurting herself. Your child may
           have required staff support for these issues, however, she did not require the kind
           of structure, monitoring and clinical support found in this setting. …

18. G. was discharged from Sunrise on December 20, 2016.

19. On December 22, 2016, Sue submitted a level two appeal of the denial of G.’s treatment

   at Sunrise. Sue wrote that on October 13, 2016, she had provided UBH with a copy of

   G.’s medical records and requested that it perform a retrospective review of the denial.

20. Sue stated that UBH had mistakenly processed her retrospective review request as a full

   level one appeal. Sue expressed concern that as Optum had not processed her appeal

   thoroughly enough to determine that it was not a proper level one appeal, it may not have

   properly reviewed G.’s medical records either.

21. Sue argued that by miscategorizing her retrospective review request, UBH had effectively

   deprived her of her right to submit a level one appeal and that she had not been given a

   full, fair, or thorough review. In addition, she contended that due to UBH’s error, she did

   not have time to prepare an appropriately thorough appeal in the short timeframe allowed.

22. Sue included an updated copy of G.’s medical records with the appeal, and argued that G.

   not only met UBH’s admission and continued stay guidelines for residential care, but G.

   also required the type of care that could only be provided to her in an intermediate

   residential treatment setting.




                                            5
     Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 6 of 14



23. On January 4, 2017, UBH sent Sue and Robert a letter upholding the denial of G.’s

   treatment at Sunrise. The reviewer gave the following justification for the denial:

            …Your child was admitted for boarding school, and for treatment of depression
            and anxiety. After reviewing the medical records, your child did not need to be in
            a 24 hour mental health residential rehabilitation setting. Your child was not
            suffering from an acute behavioral health condition at this point. She was in
            control of her emotions and not acting on any negative feelings. She did well in
            school, was cooperative with chores and activities, went on extended hiking trips
            and off grounds passes and worked on anxiety mood and relationships. Your child
            could have received individual, group and family therapy by outpatient providers.
            Your health plan provides coverage for acute behavioral care, not for long term
            custodial care. Your health plan does not allow individual services, such as
            therapy, provided in an overall uncovered service, residential care, to be paid for
            separately. If the residential service is not covered, as it is not covered in this case,
            then no parts of it are covered. …

   The letter did not provide the proper appeal information for the external review

   organization utilized by the Plan. On July 18, 2017, a revised letter with the corrected

   appeal information was sent to Sue and Robert.

24. On June 28, 2017, Sue requested that the denial of G.’s treatment at Sunrise be evaluated

   by an external review agency. Because the previous denial letter gave incorrect appeal

   information, Sue submitted this appeal to the improper agency. Sue stated that Optum

   had erroneously classified Sunrise as a boarding school, when it was in fact, an accredited

   and “licensed multidisciplinary residential treatment center that does not offer custodial

   care.”

25. Sue disputed the reviewer’s assertion that G. was suffering from an acute behavioral

   health condition. She argued that while G. suffered from a variety of severe behavioral

   health conditions, none of them were severe enough to require acute hospitalization

   during the time that G. was at Sunrise. Sue wrote that the sub-acute intermediate level




                                               6
     Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 7 of 14



   residential care G. was receiving at Sunrise was the appropriate level of care for G.’s

   condition, especially given that lower levels of care had been attempted without success.

26. Sue also argued that UBH’s classification of residential treatment as acute care conflicted

   with Optum’s definition of a residential treatment center as a sub-acute facility in its

   Level of Care Guidelines.

27. Sue wrote that G. was enrolled in residential treatment due to serious psychiatric

   symptoms that interfered with her ability to function. She asserted that residential

   treatment was clinically appropriate as it was medically necessary, and was the first level

   of care where G. had made any progress.

28. She argued that the care G. was receiving was not custodial and was given in accordance

   with generally accepted standards of medical practice, such as those set forth by the

   American Academy of Child and Adolescent Psychiatry. Sue wrote that G.’s treatment

   was appropriate for her diagnoses of severe Major Depressive Disorder, Generalized

   Anxiety Disorder, and Social Anxiety Disorder.

29. Sue included several letters of medical necessity with the appeal from medical

   professionals who had worked closely with G. Briana Bielmeier, case manager at

   Northwest Passage wrote in a letter dated May 12, 2016:

           …[G.] continues to present a high level of risk given her struggles to utilize skills.
           At the time of discharge, it was still important for [G.] to be restricted from
           various means of harm to herself. It was recommended and medically necessary
           that [G.] receive intensive therapeutic services in a residential treatment facility to
           address her mental health needs. …

   Pediatric neuropsychologist Dr. Robert T. Law wrote in a May 12, 2016, letter:

           …[G.’s] continued struggles with anxiety and depression have severely impacted
           her safety and functioning in her daily life. There is significant concern that
           without interventions, these patterns of emotional distress will continue.
           Therefore the assessment team strongly recommended that [G.] receive support



                                              7
     Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 8 of 14



           and guidance in a residential treatment center to learn and generalize therapeutic
           skills. …

   Ke’ala Cabulagan, LCSW, one of G.’s therapists at Sunrise wrote in part in a June 13,

   2017, letter:

           …Having admitted with a significant history of self-harming behaviors and a
           recent suicide attempt in January 2016, a return to home was not a viable option.
           Socially, [G.] continued to struggle; suffering from anxiety, she had no desire to
           form relationships, further preventing any success in returning to home or
           receiving lower levels of care during the time period of the treatment with
           Sunrise.

           Mr. & Mrs [K.] had no other options for their daughter. [G.] was hospitalized and
           transferred to a 30 day assessment program, Northwest Passage, in which they
           received confirmation of her diagnosis of anxiety and depression. Noting
           significantly high anxiety, the [K.]’s and her program could not consider
           outpatient treatment as a viable resource to prevent their daughter from acting on
           her continued suicidal thoughts. …

           Of significant concern, is that prior to her attempted suicide it is reported that [G.]
           spent more time in her room, her leg would bounce, she would wring her hands
           and itch them, withdrew from friends and refused to participate in activities. Had
           she been home, there is no question, [G.] would have returned to these behaviors
           and quickly escalated into another suicidal [sic] attempt. Absolutely, her treatment
           at Sunrise prevented the worse [sic] from happening, further supporting ongoing
           medical necessity. …

           Had [G.] been treated outside of an RTC [Residential Treatment Center], she
           would have been unable to maintain the gains in a non-therapeutically staffed
           environment while at home. …

30. Sue also included a copy of G.’s medical records with the appeal. These records showed

   that G. continued to struggle with depression and anxiety, and continued to isolate and

   distance herself from her peers. Sue argued that G. coped with stress by cutting or

   starving herself, and that G. met all of the Plan’s requirements for admission and

   treatment at Sunrise

31. On March 13, 2018, Sue filed a complaint with UBH’s grievances and appeals

   department. She wrote how UBH had misprocessed her retrospective appeal as a level



                                             8
     Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 9 of 14



   one appeal request, and had given her incorrect appeal information for the external

   review process. As a consequence, although Sue submitted her external review request on

   June 28, 2017, the timeframe for processing the appeal was tolled, and UBH did not send

   the file out to be processed until March 9, 2018.

32. On March 22, 2018, the external review organization upheld the denial of G.’s treatment

   at Sunrise. The reviewer gave the following justification for the denial:

           …In this case, the patient is hospitalized after a suicide attempt in January 2016.
           She has three psychiatric hospital placements from that hospitalization, prior to
           her entering the Residential Treatment Center during the dates in question. At the
           time of placement, she is not suicidal. She has improved significantly from the
           time of her initial hospitalization, though she remains requiring intensive
           treatment and is vulnerable to relapse. It is her vulnerability to relapse that is
           stressed as the basis of her requiring RTC level of care, along with her need for
           continuous in the moment counseling during this time period. However, she goes
           on several day trips and extended home passes with the family during this time
           period as well as a camping trip, which is not continuous for her need for
           continuous in the moment counseling. There is a time that she regresses in May
           2016 and has an increase in depression and worry that were she home she would
           experience suicidal ideation. There are multiple alternative placements in which
           her need for continued intensive treatment and monitoring could be achieved, less
           intensive than the RTC. It is general standard [sic] of care to treat an individual at
           the least restrictive setting in which she/he can be safely and effectively treated. It
           is not established in the records that this is an RTC environment. She goes on
           passes and trips, so the treatment that she receives in reality is more consistent
           with a group home treatment, with access to family and to community. A group
           home environment, through state department of mental health services (which the
           records do not indicate were sought in this case) would provide significant
           structure, continuous and in the moment counseling and support and a safe
           environment in which to build around additional services. A therapeutic school,
           for instance, along with outpatient individual, group, medication management and
           family treatment services. The lack of actual 24/7 care and the lack of accessing
           community educational and therapeutic services including group living services
           indicates she was not being treated in the least intensive environment in which
           safe and appropriate treatment could be provided, which is a requirement for
           medical necessity determination.

33. On April 9, 2018, Sue wrote a letter in response to the corrected July 18, 2017, denial.

   She stated that she had discovered new information that was pertinent to Optum’s




                                              9
    Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 10 of 14



   medical necessity determination, and that she was submitting this letter to UBH to

   include it.

34. Sue wrote that she had discovered that the Plan was subject to MHPAEA, and that the

   denials she had received were not MHPAEA compliant. She wrote that UBH had

   imposed a “non-quantitative treatment limitation” in violation of MHPAEA by requiring

   acute impairments in order to receive sub-acute care in a residential treatment center.

35. In addition, Sue argued that UBH held residential treatment to a stricter standard than

   was allowed by MHPAEA. She contended that in order to satisfy the parity requirement,

   UBH’s treatment of residential treatment centers could not be stricter than comparable

   intermediate medical facilities covered by the Plan such as skilled nursing or

   rehabilitation facilities.

36. Sue requested that UBH consider the MHPAEA information she had provided even

   though she had not included it with her previous appeals because, “If the medical

   necessity criteria in question are not truly in compliance with the MHPAEA, then it

   would have greatly affected the outcome of previous benefit determinations.”

37. The Plaintiffs exhausted their pre-litigation appeal obligations under ERISA and the

   terms of the Plan.

38. The denial of benefits for G.’s treatments was a breach of contract and caused Sue and

   Robert to incur medical expenses that should have been paid by the Plan in an amount

   totaling over $111,000.

                                 FIRST CAUSE OF ACTION

            (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

39. ERISA imposes higher-than-marketplace quality standards on insurers and plan




                                            10
    Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 11 of 14



   administrators. It sets forth a special standard of care upon plan fiduciaries such as UBH,

   acting as agent of the Plan, to “discharge [its] duties in respect to claims processing solely

   in the interests of the participants and beneficiaries” of the Plan. 29 U.S.C. §1104(a)(1).

40. ERISA also underscores the particular importance of accurate claims processing and

   evaluation by requiring that administrators provide a “full and fair review” of claim

   denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

   appeal process. 29 U.S.C. §1133(2).

41. UBH and the Plan breached their fiduciary duties to G. when they failed to comply with

   their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act solely in G.’s interest

   and for the exclusive purpose of providing benefits to ERISA participants and

   beneficiaries and to provide a full and fair review of G.’s claims.

42. The actions of UBH and the Plan in failing to provide coverage for G.’s medically

   necessary treatment are a violation of the terms of the Plan and its medical necessity

   criteria.

                              SECOND CAUSE OF ACTION

               (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

43. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

   beneficiaries as a requirement of both ERISA and MHPAEA.

44. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

   coverage for treatment of mental health and substance use disorders than they provide for

   treatment of medical/surgical disorders.

45. Specifically, MHPAEA prohibits ERISA plans from imposing treatment limitations on

   mental health or substance use disorder benefits that are more restrictive than the




                                              11
    Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 12 of 14



   predominant treatment limitations applied to substantially all medical and surgical

   benefits and also makes illegal separate treatment limitations that are applicable only with

   respect to mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

46. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

   limited to, medical management standards limiting or excluding benefits based on

   medical necessity, restrictions based on geographic location, facility type, provider

   specialty, and other criteria that limit the scope or duration of benefits for mental health

   or substance use disorder treatment. 29 C.F.R. §2590.712(c)(4)(ii)(H).

47. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

   benefits the Plan excluded for G.’s treatment include sub-acute inpatient treatment

   settings such as skilled nursing facilities, inpatient hospice care, and rehabilitation

   facilities. For none of these types of treatment does UBH exclude coverage for medically

   necessary care of medical/surgical conditions based on geographic location, facility type,

   provider specialty, or other criteria in the manner UBH excluded coverage of treatment

   for G. at Sunrise.

48. The actions of UBH and the Plan requiring that G. satisfy acute care medical necessity

   criteria in order to obtain coverage for residential treatment violates MHPAEA because

   the Plan does not require individuals receiving treatment at sub-acute inpatient facilities

   for medical/surgical conditions to satisfy acute medical necessity criteria in order to

   receive Plan benefits.

49. In this manner, the Defendants violate 29 C.F.R. §2590.712(c)(4)(i) because the terms of

   the Plan and the medical necessity criteria utilized by the Plan and UBH, as written or in

   operation, use processes, strategies, standards, or other factors to limit coverage for




                                             12
           Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 13 of 14



          mental health or substance use disorder treatment in a way that is inconsistent with, and

          more stringently applied, than the processes, strategies, standards or other factors used to

          limit coverage for medical/surgical treatment in the same classification.

     50. The actions of UBH and the Plan, as outlined above, have caused damage to Sue and

          Robert in the form of denial of payment in an amount totaling over $111,000 for medical

          services provided to G.

     51. The violations of MHPAEA by UBH and the Plan give the Plaintiffs the right to obtain

          appropriate equitable remedies as provided under 29 U.S.C. §1132(a)(3) including, but

          not limited to: surcharge, estoppel, restitution, disgorgement, injunction, accounting,

          constructive trust, equitable lien, declaratory relief, unjust enrichment, and specific

          performance, together with prejudgment interest pursuant to U.C.A. §15-1-1, and

          attorney fees and costs pursuant to 29 U.S.C. §1132(g).

          WHEREFORE, the Plaintiffs seek relief as follows:

     1.       Judgment in the total amount that is owed for G.’s medically necessary treatment at

              Sunrise under the terms of the Plan, plus pre and post-judgment interest to the date of

              payment;

     2.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

     3.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendants’

              violation of MHPAEA;

//

//

//

//




                                                   13
        Case 2:18-cv-00880-PMW Document 2 Filed 11/08/18 Page 14 of 14



   4.      For such further relief as the Court deems just and proper.

           DATED this 8th day of November, 2018


                                                    By      s/ Brian S. King
                                                           Brian S. King
                                                           Attorney for Plaintiffs




County of Plaintiffs’ Residence:
Boulder County, Colorado




                                               14
